TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                             NO.  03-19-00183-CV


                   Austin Specialty Foods, LLC, Appellant

                                     v.

                    Community Brewing Co., LLC, Appellee


               FROM THE 250th District Court OF Travis COUNTY
       NO. D-1-GN-18-007158, The Honorable Jan Soifer, JUDGE PRESIDING


                     M E M O R A N D U M   O P I N I O N


           Appellant Austin Specialty Foods,  LLC  and  appellee  Community
Brewing Co., LLC have filed a notice of nonsuit and joint motion to  dismiss
this appeal.  We grant the parties’ motion  and  dismiss  the  appeal.   See
Tex. R. App. P. 42.1(a).

                                  __________________________________________
                                  Jeff Rose, Chief Justice
Before Chief Justice Rose, Justices Kelly and Smith
Dismissed on Joint Motion
Filed:  June 11, 2019